Citation Nr: 0707034	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-25 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In January 2007, the veteran 
testified at a Travel Board hearing before the undersigned.  
This case has been advanced on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2006, the veteran and his representative had an 
informal conference with a Decision Review Officer (DRO) at 
the RO.  The agreed-upon action was that the veteran would be 
afforded another VA examination of his hearing loss.  That 
audiological examination was accomplished in June 2006.  
However, there is no indication that the DRO reviewed that 
report as no subsequent supplemental statement of the case 
(SSOC) is of record.  See 38 C.F.R. § 19.31(b)(1) (2006) 
(which stipulates that an SSOC will be furnished if the RO 
receives additional pertinent evidence after an SOC or most 
recent SSOC has been issued and before the appeal is 
certified to the Board and the appellate record is 
transferred to the Board).  The RO must reconsider the 
veteran's claim in light of this evidence and issue a SSOC to 
the veteran.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the veteran's 
claim in light of the June 2006 VA 
audiological evaluation.  If the benefit 
sought is not granted, the RO should 
furnish the veteran and his 
representative with a SSOC, and should 
give the veteran a reasonable opportunity 
to respond before returning the record to 
the Board for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


